MEMORANDUM**
Cy Cyracus Ikazoboh appeals the sentence imposed following his guilty-plea conviction for bank fraud and aiding and abetting, in violation of 18 U.S.C. §§ 1344 and 2. We have jurisdiction under 18 U.S.C. § 3742(a).
Pursuant to United States v. Ameline, 409 F.3d 1073, 1079 (9th Cir.2005) (en banc), we remand the ease for the district court to determine whether it would have sentenced appellant differently under an advisory Sentencing Guidelines system.
REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.